DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the RCE dated 07/06/2022, claims 27-45 are added and claims 1-45 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	Claims 1-26 remain allowable.
	Claims 27-45 are deemed allowable for the following reason.  In particular, the following feature of independent claim 39, which is substantially included in independent claims 27 and 33 and their respective dependent claims, is not believed to be taught or suggested by the prior art of record: in a case where the toner accommodating container is attached to the attachment portion, the quantity of the toner accommodated in the toner accommodating container is less than the predetermined quantity, and the cover is in the open state, if the toner accommodating container is detached from the attachment portion by a user and then the cover is closed by the user in a state a toner accommodating container is not attached to the attachment portion, the cover is opened so as to be changed from the closed state to the open state.

Pertinent Prior Art
5.	Mochizuki et al. – US 2017/0315470
This document discloses an image forming apparatus comprising a swingable housing cover 10A and a plurality of toner containers 316, 326, 336, 346 that are mounted within mounting portions 317, 327,337, 347 via locking mechanisms 318, 328, 338, 348 that facilitate the attachment and removal of the toner containers from their mounting portions (Figs. 1 and 5; ¶61-64).  When any of the toner containers is in a first state where the remaining amount of toner is less than a reference amount, a first regulation control process is performed.  In the first regulation control process, the locking mechanism is controlled to allow replacement of the toner container.  When a sensor detects the opening of the of housing cover 10A and subsequently closing of the housing cover 10A in the first regulation control process, it is determined that a toner container has been removed and replaced with a new one (Figs. 6-7; ¶118-135).
However, this document is silent on, in the first regulation control process, when the housing cover 10A is closed without attachment of the toner container after the housing cover 10A has been opened, opening the housing cover 10A, as required by new independent claims 27, 33, and 39 of the present application.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852